DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method of wireless communication performed by a user equipment (UE), comprising: receiving, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information (DCI) communication in a particular control resource set (CORESET) or a particular search space set; identifying, based at least in part on the particular CORESET or the particular search space set in which the DCI communication is received, a demodulation reference signal (DMRS) port for a scheduled physical downlink shared channel (PDSCH) associated with the particular CORESET or the particular search space set, wherein the DMRS port is associated with one or more quasi co-location (QCL) relationships including a QCL relationship associated with one or more physical downlink shared channel (PDSCH) layers that are transmitted from a second TRP of the plurality of TRPs.

In regard amended claim 23, the prior arts of record do not teach or disclose a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to: receive, from a first transmit 

In regard amended claim 27, the prior arts of record do not teach or disclose a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: receive, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information (DCI) communication in a particular control resource set (CORESET) or a particular search space set; and identify, based at least in part on the particular CORESET or the particular search space set in which the DCI communication is received, a demodulation reference signal (DMRS) port for a scheduled physical downlink shared channel (PDSCH) associated with the particular CORESET or the particular search space set, wherein the DMRS port is associated with one or more quasi co-location (QCL) relationships including a QCL relationship associated with one or more 

In regard amended claim 29, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: means for receiving, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the apparatus, in a multi-TRP configuration, a downlink control information (DCI) communication in a particular control resource set (CORESET) or a particular search space set; and means for identifying, based on the particular CORESET or the particular search space set in which the DCI communication is received, a demodulation reference signal (DMRS) port for a scheduled physical downlink shared channel (PDSCH) associated with the particular CORESET or the particular search space set, wherein the DMRS port is associated with one or more quasi co-location (QCL) relationships including a QCL relationship associated with one or more physical downlink shared channel (PDSCH) layers that are transmitted from a second TRP of the plurality of TRPs.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 03/12/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476